Title: To Thomas Jefferson from Henry Lee, 4 October 1793
From: Lee, Henry
To: Jefferson, Thomas



Sir
Richmond October 4th. 1793.

The intelligence contained in the letter from the British Consul at Norfolk of the 26th. ultimo, was repeated to me in letters of the same date from the Collector at that Port and from the Commandant of the Militia. They were submitted to the United States Attorney for this district, who did not consider the Privateer Republic as violating the established Neutrality.
His opinion was forwarded by me to the respective parties with out delay, but from the last letter from Mr. Hamilton it seems that the Captain of the Privateer did not wait the reply although it had been Stipulated on his part so to do—and that material changes were made in the Vessel as well as additional force received on board. I have &c.

Henry Lee

